IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL,           :   2782 Disciplinary Docket No. 3
                Petitioner                :
                                          :   No. 29 DB 2021
             v.                           :
                                          :   Attorney Registration No. 83537
ANGELA E.M. MONTGOMERY-BUDD,              :
               Respondent                 :   (Chester County)



                                     ORDER


PER CURIAM


      AND NOW, this 9th day of April, 2021, upon consideration of the Recommendation

of the Three-Member Panel of the Disciplinary Board, the Joint Petition in Support of

Discipline on Consent is granted, and Angela E.M. Montgomery-Budd is suspended from

the Bar of this Commonwealth for a period one year. Respondent shall comply with all

the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board. See Pa.R.D.E.

208(g).